OFFICE OF THE ATTORNEYGENERAL                 OF TEXAS
                                    AUSTIN




      Honorable W.A.Davis,     State Regletrar
      Texas State Board of     Health
      Auetin,  Texae

      Dear Sir:




                 This will   acknow                        f your letter   of
      September S, 1940, r                                   of thle Department
      ae to the proper OQU                                 cd In the probate
r‘-                                                        ly amregistered
      court to establish   t
      births  unacr the fo

                                                          at Encino,  Texas
                                                           at the time or the


                                                 Brooks    or Hidalgo   County




            occurrea,    a record    of that birth   or deat@,,wri.tten    on
            the adopted forme of birth         ana death certiiicatee.
            The certificate     shall be eubetantiated        by the affidavit
            of the medical     attendant    present  at the time of the
            birth,    or In caee of death,      the affidavit    of the phyelolan
            last In attendance      upon the deceased,       or the undertaker
            who buries     the body.    when the arrlaavit      or the medical
Honorable      W. A.Davie,     page 2



     ‘attendant      or undertaker    cannot be secured,       the oertlri-
     oate shall be supported         by the arrldavlt       of some person
     who kas acquainted        with the facts     surrounding      the birth
     or death at the time the birth           or death ocoured,        with a
     second affidavit      of eome person who le acquainted             with
     the iacte     surrounding     the birth or date, and who ie not
     related    to the individual      by blood or marriage.           The Pro-
     bate Court shall require         eucrh other information         or evidence
     as may be deemed neceeeary          to eetablieh      the citizenship
     of the individual       rlllng   the certificate,       and the truth-
     fulness    of the etatemente      made In that reoord.           The Clerk
     of the sala Court shall forward the oert.lfloate                 to the
     State Bureau,of      Vital Statletlce      with an ordir       rrom the
     Court to the Btate Registrar          that the record be, or be
     not, aooepted.       The State Registrar        la authorized      to
     accept   the certificate       when verified      in the above manner,
     and ehall     issue certified     ooplee of such records          as pro-
     vided ror in Se’otlon 21 of thle Aot.               Such certified
    #copies   ehall be prima -facie       evidence     la all Courts and
     plaoee of the raote stated thereon.               The State Bureau of
     Vital Statletloe       shall furnish     the forme upon whloh such
     reoorde    are filed      and no other form ehall be ueed for
     that purp*se. ’y (Underscoring           eurll)

            The purpose of the Legislature,          la veetlng   Jurledlotlon
 in the Probate Court of the County in which the birth               or death
 occurred,   is to provide     ror the proceeding       to be had in the County
 where, precmaably,      evldenee   is readily    available    to prove or die-
   rove the allegations      of the petitioner.        The Aot, referring      to
 t the Probate Court ef the County where the birth ooourred,’                has
 In contemplation     counties    ae presently,    and not ae formerly,        oon-
 etitutea.     At the time of the birth,        It ia true,    Hldalgo County
.embraced the place of birth;         but Hiaalgo County as pretaently’oon-
 etituted,   is not the oounty “where* or ip w@ioh the birth              oc-
 cure&

               You are advised  that ln our opinion the prooeedlngs             for
regletratien       should be inetltuted  in Brooks County.

                                                  Very   tmly   yours

                                        ATTORNEYGENERALOF TEXAS

                                          By (Signed)    R. W. Falrohlla
                                              Richard    W. Fairohild
RWF: db                                                     Aeeietant
APPROVEDOCT 3,          1940

(Signed)       Gerald   C. Mann
                                                  THIS OPINION CONSIDEREDAPJD
ATTORNEYGENEBALOF TEXAS                           APPROVEDIN LIMITED CONFE~NCE